Citation Nr: 1808862	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  14-08 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the Veteran's countable income exceeds the annual limit for receipt of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1973. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an administrative decision of August 2013 of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

In February 2017, the Veteran was scheduled for a videoconference hearing before the Board.  However, he failed to appear; thus, the hearing request is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the claim for receipt of nonservice-connected pension benefits.  

In June 2011, the AOJ granted entitlement to non-service connected pension; however, in November 2011, it was determined that the Veteran's income exceeded the maximum annual income allowable by law.  In July 2013, the Veteran submitted a claim for nonservice-connected pension benefits.  In August 2013, the AOJ determined that the Veteran's income continued to exceed the allowable limit.  

The Veteran argues that the AOJ incorrectly counted a lawsuit settlement amount of $16,992 that was paid in May 2013 as this was a one-time payment and not annual income.  The most recent submission of information regarding the Veteran's income was received in the January 2014 application for pension.  In this application, it is not clear whether the amounts listed in the section for "gross monthly income" reflect annual or monthly income.  Also, the Veteran listed an expense of $14,400 for personal care paid to his daughter.  There is no record of any income information since the January 2014 application.  The Board finds that clarification is needed in this to case to determine the Veteran's countable income for the entire appellate period, including clarification of the information provided in the January 2014 application, and to specify whether his daughter is employed as his care-taker.  

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and request that he provide a detailed summary of his household income and expenses for each year from 2013 to the present.  Send him an "Improved Pension Eligibility Verification Report" for each of the years requested for the purpose of providing this information.  Also, request that the Veteran clarify whether the information provided in Section VIII of the January 2014 application reflects annual or monthly income for all amounts provided and to specify whether his daughter is employed as his care-taker.  Allow a reasonable amount of time for the Veteran to submit the requested information.  All efforts to obtain the requested information should be clearly documented in the claim file.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



CONTINUED ON NEXT PAGE

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




